DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/03/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Claim Objections
Necessitated by Amendments
Claim 1 is objected to because of the following informalities:  the newly added amendment of “differentiating between the presence of absence of different classes of microbes” (emphasis added) appears to be a typographical error and will instead be interpreted as if it were to recite “differentiating between the presence or absence of different classes of microbes”.  Appropriate correction is required.

Maintained/Modified Claim Rejections - 35 USC § 101
Necessitated by Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the term “non-transitory library of QSM chromatograms” in these claims includes embodiments wherein the chromatograms are information or data per se, lacking a physical or tangible form.  Note that the only reference in the specification to a library of chromatograms is found in para 0040, wherein such a library is termed as an “information library”, whose function is to be compared to “[c]hromatograms from samples from patients”, supporting the present interpretation that said library encompasses non-physical, non-tangible information and/or data per se.  See MPEP 2106.03(I) for discussion of data per se.  Specifically, this section of the MPEP states that “[n]on-limiting examples of claims that are not directed to any of the statutory categories include … [p]roducts that do not have a physical or tangible form, such as information (often referred to as ‘data per se’) or a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations”.  In the present case, the “non-transitory library of QSM chromatograms” encompasses information and/or data without any structural recitations, and is therefore not directed to statutory subject matter.  
***
Response to Arguments
The 02/03/2021 remarks argue: claims are patent eligible.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719, and “[t]hus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category.  Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed ‘device profile’ comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product)”.  In Digitech, the CAFC declares that “[d]ata in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”  In the present claims, the “non-transitory library of QSM chromatograms”, encompassing an information as per the specification (e.g. “information library” as per para 0040), does not require a physical or tangible form, and therefore does not fall within one of the four categories of subject matter as required by 35 U.S.C. 101.  The claims are thus properly rejected.


New Claim Rejections - 35 USC § 101
Necessitated by Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites a method for “diagnosing, detecting or characterizing a microbial infection” and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “differentiating between the presence of [sic] absence of different classes of microbes” by “identifying the presence or absence of multiple peaks in the chromatogram” step in claim 1 represents the natural correlation between measured biomarkers and the presence or absence of different classes of microbes, being a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s).  In the instant case, the additional element(s) is/are “obtaining a sample suspected of containing a microbial agent”, “extracting quorum sensing molecules (QSMs) in the sample”, and “obtaining chromatograms from the extracted QSMs”, and 
For claim 1, the additional elements consist of “obtaining a sample suspected of containing a microbial agent”, “extracting quorum sensing molecules (QSMs) in the sample”, and “obtaining chromatograms from the extracted QSMs”.  Such obtaining, extracting, and measuring steps all constitute routine, conventional, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination.  Specifically, extracting and measuring fungal QSMs such as farnesol has been routinely performed, for example, in the references of Greguš et al. (Journal of Pharmaceutical and Biomedical Analysis, 2010, 53:674-681, of record), Weber et al. (American Society for Microbiology, 2008, p. 1859-1861) and Nickerson et al. (Applied and Environmental Microbiology, 2006, p. 3805-3813), as well as several references cited therein.  Similarly, extracting and measuring QSMs for bacteria, including C4-HSL and 3-oxo-C12-HSL has been well characterized by Bose et al. (FEMS Microbiology Letters, published 01/13/2017, 364:fnx002), Struss et al. (Anal. Chem., 2013, 85:3355-3362, of et al. (Pseudomonas Methods and Protocols, Methods in Molecular Biology, vol. 1149, Chapter 21, DOI 10.1007/978-1-4939-0473-0_21).  Furthermore, these steps are all insignificant extra-solution activities of mere data gathering that are required for the judicial exception.  See MPEP 2106.05(g).  Therefore, the claim is patent ineligible.  
Claims 2 and 7 merely further define the measurement conditions, however, they too were routine, conventional, well-understood activities at the time of filing and therefore cannot be seen as adding significantly more to the judicial exception.  Claims 3 and 5-6 further describe the natural correlation of the judicial exception, and therefore cannot be seen as adding significantly more to the balance of the claims.  Claim 4 merely recites three QSMs which can be measured, however, as evidenced by the references above, their measurement was routine, conventional, and well-understood.  Therefore, the claims are patent ineligible.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

New Claim Rejection(s) – 35 USC § 112(a)
Necessitated by Amendments

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 1 has been amended to add the limitation of “differentiating between the presence of [sic] absence of different classes of microbes in the sample by identifying the presence or absence of multiple peaks in the chromatogram wherein different peaks are associated with the different classes of microbes”, however, the specification as originally filed does not provide adequate written description support for such a limitation.  
The specification as originally filed does not recite or explicitly define the phrase “different classes of microbes”.  As per MPEP 2111, “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the P. aeruginosa, S. aureus and C. albicans” (e.g. also para 002), “Gram-negative bacteria, Gram-positive bacteria and fungi” (e.g. para 027), “QSMs corresponding to multiple types of pathogens” (e.g. para 0041), etc.  A search on Google revealed a definition of class as “a set or category of things having some property or attribute in common and differentiated from others by kind, type, or quality”.  Therefore, the phrase “different classes of microbes” is reasonably being interpreted as covering distinctions as broad as bacteria/virus/fungus to as granular as different isolates of Pseudomonas aeruginosa and everything in between.  Also noted are the statements in the specification at para 042-044 which explicitly prohibit interpreting the invention too narrowly.  With this in mind, the newly added limitation to claim 1 (and therefore claims 2-7) of “differentiating between the presence of [sic] absence of different classes of microbes in the sample by identifying the presence or absence of multiple peaks in the chromatogram wherein different peaks are associated with the different classes of microbes” broadly allows for the identification of virtually limitless microbes based on the peaks identified in a measured chromatogram of a sample.  However, the disclosure as originally filed does not provide adequate support for this limitation.  Specifically, as per the specification on page 3, the invention measures only three QSMs, namely, 3-oxo-C12-homoserine, C4-HSL, and farnesol.  Farnesol is a QSM for some fungi and has been detected in several species of yeast (e.g. at least 8 species of Candida as per Weber et al. (American Society for Microbiology, 2008, p. et al. (Applied and Environmental Microbiology, 2006, p. 3805-3813, citing farnesol production in at least 47 fungal species, as per the final paragraph of p. 3807).  Therefore, the detection of farnesol in a sample may indicate the presence of one or more of scores of fungal species.  Regarding 3-oxo-C12-homoserine and C4-HSL, these QSMs have been found in some samples of both Gram positive and Gram negative bacteria as per Bose et al. (FEMS Microbiology Letters, published 01/13/2017, 364:fnx002).  So, at best, given that the present disclosure as filed has only written description support for the detection of the above three QSMs, Applicants’ invention would only be able to confirm the presence of some fungi (i.e. those that produce detectable levels of farnesol) and/or confirm the presence of some bacteria (i.e. those that produce detectable levels of 3-oxo-C12-homoserine and/or C4-HSL).  The invention cannot reasonably confirm the presence of fungi or bacteria that do not produce measurable quantities of these three QSMs, nor can it confirm the absence of several fungi and bacteria, since there are several that are known to not produce these QSMs in detectable quantities.  This is stated succinctly by Applicants in para 040: “The presence of a peak corresponding a known microbial agent would then be indicative of the presence of that microbial agent in the sample, while lack of a peak corresponding to a known microbial agent might be indicative of the non-presence of that particular microbial agent”, wherein 
Therefore, it would be apparent to one of ordinary skill in the art that Applicants were not in possession of the full scope of the invention of newly amended claims 1-7.  
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with 
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

Enablement
Claims 1-7 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for measuring farnesol, 3-oxo-C12-homoserine, and C4-HSL does not reasonably provide enablement for “differentiating between the presence of [sic] absence of different classes of microbes in the sample by identifying the presence or absence of multiple peaks in the chromatogram wherein different peaks are associated with the different classes of microbes” as per newly amended claim 1.  Claims 2-7 depend from claim 1 and therefore import this limitation and are similarly rejected.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.
As per MPEP 2164.08, the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’", citing In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Further, the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one 

The breath of the claims.  
As discussed in the Written Description section, above, claim 1 as amended reasonably allows for the differentiation/identification of any number of microbes in a sample and at any granularity.  

  The amount of direction or guidance presented and the existence of working examples.  
The disclosure as originally filed provides guidance and examples for measuring the recited three QSMs in samples using several, listed methods from chromatography to FRET assays (e.g. as per para 039), however, it only correlates acyl homoserine lactones to P. aeruginosa, autoinducing peptides to S. aureus, and farnesol (and tyrosol) to C. albicans.  

The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   
Persons of ordinary skill in the art are likely able to successfully extract and measure the recited (and perhaps similar) QSMs from a wide variety of samples so long as the QSMs are present within the limit of detection for the particular assay used.  However, while it is generally believed that farnesol is specific to fungi and C4-HSL and/or 3-oxo-C12-HSL are specific to some bacteria, as per several of the references a priori, given the unpredictability of the art.

	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
While several methods of detecting QSMs were fairly well established at the time of filing, one of ordinary skill in the art would need to know (or to determine) which QSMs are produced in measurable quantities by specific microbes.  However, even given this information, there is significant overlap among microbes producing each QSM, and therefore it would not seem possible to differentiate/identify the presence or absence of different classes of microbes in a sample by only knowing the QSMs present in the sample.  Therefore, additional, undisclosed experimentation would need to be performed in order to practice the invention as claimed (e.g. such as genomic or rRNA sequencing).  
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about the characterizing QSMs needed to identify the possibly present microbes, and the high degree of unpredictability of the prior art in regard to achieving sufficient correlations, one of ordinary skill in the art would be burdened with undue experimentation in order to practice the claimed invention.  Thus, Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.

New Claim Rejections - 35 USC § 112(b)
Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a second QSM associated with the first or a second microbe”, however, newly amended claim 8, from which claim 9 depends, requires “a second QSM associated with a second class of microbe”.  Since it is unclear how two microbes can be in different classes of microbes and simultaneously be the same microbe, the metes and bounds of the claim are unascertainable.
Claims 10-13 depend from claim 9 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a 

Maintained Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Struss et al.
Claims 1, 3-6, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Struss et al. (Anal. Chem., 2013, 85:3355-3362, of record).  
claim 1, Struss teaches a method for diagnosing, detecting, or characterizing a microbial infection comprising:
obtaining a sample suspected of containing a microbial agent (e.g. sputum samples from CF and control patients as per the Sputa Collection, Preparation, and Analysis section on pp. 3357-3358), 
extracting quorum sensing molecules (QSMs) from the sample (e.g. extracted thrice as per the Sputa Collection, Preparation, and Analysis section on pp. 3357-3358), 
obtaining chromatograms from the extracted QSMs (e.g. analyzed with LC-MS/MS as per the Sputa Collection, Preparation, and Analysis section on pp. 3357-3358); and 
differentiating between the presence or absence of different classes of microbes (e.g. microbes that produce 3-oxo-C12-HSL as per Table 2) in the sample by identifying the presence or absence of multiple peaks in the chromatogram wherein different peaks are associated with the different classes of microbes (e.g. identification and quantification of peaks from 3-oxo-C12-HSL as per the Sputa Collection, Preparation, and Analysis section on pp. 3357-3358).
Regarding claim 3, Struss teaches the above, wherein the peaks enable the distinction between gram positive, gram negative and fungal infections (e.g. Struss teaches that the gram-negative bacteria, P. aeruginosa, utilizes C4-HSL and 3-oxo-C12-HSL as QSMs, noting that gram-positive and gram-negative bacteria appear to inherently use different QSMs, as per Rutherford and Bassler in Cold Spring Harb. Perspect. Med., 2012, 2:a012427, of record, than fungi, as per Greguš, below).
claim 4 and 6, Struss teaches the above, wherein the QSM is selected from the group comprising farnesol, C4-HSL and 3-oxo-C12-HSL, and wherein the presence of C4-HSL and/or 3-oxo-C12-HSL indicate the presence of P. aeruginosa (e.g. C4-HSL and 3-oxo-C12-HSL are indicative of P. aeruginosa as per p. 3355, wherein 3-oxo-C12-HSL is specifically detected, as per the Abstract and throughout).
Regarding claims 14-16, Struss teaches a non-transitory library or collection of QSM chromatograms associating one or more specific chromatograms with one or more specific QSMs, wherein one or more chromatograms are associated with a set of specific mass spectrometry peaks, and 16wherein the library further identifies the specific conditions required to obtain the specific profiles (e.g. calibration curves of 3-oxo-C12-HSL over several concentrations as per the Method Validation section on p. 3357).
Regarding claims 18-20, Struss teaches that the profiles can distinguish between QSMs associated with Gram-positive and Gram-negative bacteria and fungi, and specifically between QSMs associated with C. albicans and P. aeruginosa (e.g. Struss teaches that the gram-negative bacteria, P. aeruginosa, utilizes C4-HSL and 3-oxo-C12-HSL as QSMs, noting that gram-positive and gram-negative bacteria appear to inherently use different QSMs, as per Rutherford and Bassler in Cold Spring Harb. Perspect. Med., 2012, 2:a012427, than fungi, as per Greguš, below).
***
Response to Arguments
The 02/03/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
not require extracting QSMs from different classes of microbes, rather, it requires “differentiating between the presence of [sic] absence of different classes of microbes”, which Struss does, as detailed above.  Specifically, Struss determines the absence of different classes of microbes (i.e. determining the presence of a single class of microbes, namely, those that produce 3-oxo-C12-HSL in measureable quantities).  The remarks then criticize Greguš as a “description of the various different methodologies that were unable to simultaneously detect both farnesol and tyrosol”, however, it is respectfully noted that tyrosol does not appear in any of the claims, and therefore such an argument is not persuasive.

Greguš et al.
Claims 1, 3-6, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greguš et al. (Journal of Pharmaceutical and Biomedical Analysis, 2010, 53:674-681, of record).  
Regarding claim 1, Greguš teaches a method for diagnosing, detecting, or characterizing a microbial infection comprising:
obtaining a sample suspected of containing a microbial agent (e.g. vaginal washings as per the 2.5. Sample Preparation section on p. 677), 
extracting quorum sensing molecules (QSMs) from the sample (e.g. deproteinized using acetonitrile and filtration of samples as per the 2.5. Sample Preparation section on p. 677), 
2.5. Sample Preparation section on p. 677); and 
identifying any peaks in the chromatogram that are associated with the presence of microbes (e.g. as per the 3.4. Application to real samples section on p. 680 and Fig. 4).
Regarding claim 3, Greguš teaches the above, wherein the peaks enable the distinction between gram positive, gram negative and fungal infections (e.g. Struss teaches that the gram-negative bacteria, P. aeruginosa, utilizes C4-HSL and 3-oxo-C12-HSL as QSMs, as above, noting that gram-positive and gram-negative bacteria appear to inherently use different QSMs, as per Rutherford and Bassler in Cold Spring Harb. Perspect. Med., 2012, 2:a012427, than fungi, as per Greguš).
Regarding claims 4-5, Greguš teaches the above, wherein the QSM is selected from the group comprising farnesol, C4-HSL and 3-oxo-C12-HSL, and wherein the presence of farnasol indicates the presence of C. albicans (e.g. farnesol is identified as a QSM by Greguš in the Introduction section on p. 674, and is detected as per the Abstract and throughout).
Regarding claims 14-16, Greguš teaches a library or collection of QSM chromatograms associating one or more specific chromatograms with one or more specific QSMs, wherein one or more chromatograms are associated with a set of specific mass spectrometry peaks, and 16wherein the library further identifies the specific conditions required to obtain the specific profiles (e.g. calibration curves of farnesol over several concentrations as per the 2. Experimental section on p. 677-678, Table 4, and Fig. 4).
claims 18-20, Greguš teaches that the profiles can distinguish between QSMs associated with Gram-positive and Gram-negative bacteria and fungi, and specifically between QSMs associated with C. albicans and P. aeruginosa (e.g. Greguš teaches that the fungi, C. albicans, utilizes farnesol as QSMs, noting that gram-positive and gram-negative bacteria appear to inherently use different QSMs, as per Rutherford and Bassler in Cold Spring Harb. Perspect. Med., 2012, 2:a012427, than fungi, as per Greguš).
***
Response to Arguments
The 02/03/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, page 6 of the remarks assert that the reference “does not provide any suggestion of a technique for simultaneously detecting and distinguishing between different classes of microbes”, however, this is not persuasive, since Greguš does allow for determining the presence or absence of different classes of microbes (i.e. determining the presence of a single class of microbes, namely, those that produce farnesol in measureable quantities).

Maintained/Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Struss et al. and Rios et al.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Struss et al. (Anal. Chem., 2013, 85:3355-3362, of record) in view of Rios et al. (Bioanalysis, 2010, 2(1):9-25, of record).  
Struss is relied on as above, however, it is noted that the reference is silent on the use of supercritical fluid chromatography (SFC) for the detection method, as set claims 2, 7-13, and 17.  Note that Struss does teach extracting and quantifying a second QSM (e.g. C12-TA as per the EXPERIMENTAL SECTION on pp. 3356-3358) associated with a second class of microbe (e.g. same as the first class).
Rios teaches the use of supercritical fluid chromatography for bioanalytical applications (e.g. Abstract and throughout), including the use of methanol and formic acid (e.g. as per the left column of p. 11).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use supercritical fluid chromatography as per Rios in the QSM analysis of Struss.  One of ordinary skill in the art would have been motivated to do so since Rios teaches that relative to HPLC, SFC has advantages of “speed, selectivity and efficiency” (as per the right column of p. 9), has “[f]aster analyses, lower detection limits and narrower chromatographic bands due to higher velocities of SFC are obtained when compared with HPLC” (as per the right column of p. 10), and allows the use of SF CO2, which is “safe, readily available, and has a low cost” (e.g. as per the left column of p. 9).
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the SFC in measuring QSMs, since Rios teaches that “SFC will most likely replace HPLC in the near future, as researchers con-tinue to experiment with different columns and mobile-phase modifiers, SFC may find broader use as an analytical technique” and that “[d]ifficulties encountered interfac-ing SFC and MS were found to be minimal and most were prevented by carrying out proper, regular maintenance” (as per the left column of p. 21).
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Greguš et al. and Perrenoud et al.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greguš et al. (Journal of Pharmaceutical and Biomedical Analysis, 2010, 53:674-681, of record) in view of Perrenoud et al. (J. Chomatog. A, 2012, 1266:158-167, of record).  
Greguš is relied on as above, however, it is noted that the reference is silent on the use of supercritical fluid chromatography (SFC) for the detection method, as set forth in claims 2, 7-13, and 17.  Note that Greguš does teach extracting and quantifying a second QSM (e.g. tyrosol as per the 2. Experimental section on pp. 677-678) associated with a second class of microbe (e.g. same as the first class).
Perrenoud teaches the use of ultra-high performance supercritical fluid chromatography for bioanalytical applications (e.g. Abstract and throughout), including the use of methanol and formic acid (e.g. as per the 2. Experimental section on pp. 159-161).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use ultra-high performance supercritical fluid chromatography (UHPSFC) as per Perrenoud in the QSM analysis of Greguš.  One of ordinary skill in the art would have been motivated to do so since Perrenoud teaches 
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the UHPSFC in measuring QSMs, since such SFC systems were available commercially (e.g. Waters Acquity UPC2 system, as per the 2.2.2. UHPSFC system section on p. 159).  
***
Response to Arguments
The 02/03/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, page 6 of the remarks assert that “the Gregus reference clearly identifies a variety of techniques which were unable to simultaneously detect and differentiate between QSMs secreted by the same microbe”.  In response, it is respectfully noted that Greguš does definitively teach “simultaneously detect[ing] and differentiat[ing] between QSMs secreted by the same microbe” as shown in Fig. 4 and stating in section 3.4. Application to real samples that “In the chromatogram of biological sample it is evident, that both QSM are present in tested sample”, referring to the detection of farnesol and tyrosol.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639